      Case 1:08-cv-01034-AT Document 797 Filed 11/20/20 Page 1 of 6




                                       +1-212-474-1080

                                    bgruenstein@cravath.com



                                                                        November 20, 2020

                  Floyd, et al. v. City of New York, 08-CV-1034 (AT)
               Ligon, et al. v. City of New York, et al., 12-CV-2274 (AT)
               Davis, et al. v. City of New York, et al., 10-CV-0699 (AT)


Dear Judge Torres:

               I am counsel to the Monitor, Peter L. Zimroth, and respectfully write in

response to the letter that Plaintiffs filed in the above-captioned matters on November 9,

2020. (Letter from Jennvine Wong, No. 08-cv-1034 (AT), ECF No. 796, at 1 (Nov. 9,

2020) [hereinafter “Pls. Ltr.”].) That letter objects to the Monitor’s recent

recommendation on provision 620-58 of the Internal Affairs Bureau (“IAB”) Guide,

which governs the IAB’s investigations of complaints about police profiling. (Id.; Letter

from Peter L. Zimroth, No. 08-cv-1034 (AT), ECF No. 793 to 793-1, at 1-10 (Oct. 26,

2020) [hereinafter “Oct. 2020 Rec.”].) Specifically, Plaintiffs object to that provision’s

definitions of the circumstances in which investigators should find that allegations were

“unsubstantiated” or subject officers were “exonerated.” (Pls. Ltr. at 1.) Plaintiffs argue

that those definitions are phrased in a way that may cause an investigator to think she

should exonerate an officer even when evidence of that officer’s innocence does not
      Case 1:08-cv-01034-AT Document 797 Filed 11/20/20 Page 2 of 6
                                                                                            2


outweigh evidence of misconduct, and they propose revisions to those definitions. (Id. at

2-3.) But because the definitions do not create the problem that Plaintiffs describe, and

their proposed revisions would misstate the appropriate standard for arriving at

investigative findings, this Court should approve IAB Guide 620-58 in the form that the

Monitor recommended.

I.     Background

               In December 2018, the Monitor filed a recommendation asking this Court

to approve materials that govern how the IAB addresses complaints about police

profiling. (Letter from Peter L. Zimroth, No. 08-cv-1034 (AT), ECF No. 676, at 1 (Dec.

20, 2018) [hereinafter “Dec. 2018 Rec.”].) One of those materials was a version of IAB

Guide 620-58, a provision that delineates procedures for the intake, classification, and

investigation of profiling complaints. (Id.) After describing how the IAB should gather

evidence about the allegations in those complaints, that provision explained how the IAB

should use that evidence to arrive at investigative findings. (Id. at 9-10.) That

explanation, which came from the guidelines that the IAB uses for all of its

investigations, was as follows (id.):

       Allegation Findings: each allegation must have a finding. This means that
       after a full and complete investigation and after considering all the
       evidence and information:

       Substantiated – Credible evidence exists that the accused MOS committed
       the alleged act of misconduct and such credible evidence outweighs the
       evidence that the accused MOS did not commit the alleged misconduct.

       Unsubstantiated – There is insufficient credible evidence to prove or
       disprove the allegation.

       Unfounded – Credible evidence exists that the alleged act of misconduct
       did not occur or that the accused MOS did not commit the alleged act of
       misconduct and such credible evidence outweighs the evidence that the
       accused MOS did commit the alleged misconduct.
      Case 1:08-cv-01034-AT Document 797 Filed 11/20/20 Page 3 of 6
                                                                                          3


       Exonerated – Credible evidence exists that the alleged conduct occurred
       but it was lawful and proper.

       If, after considering all the credible evidence, including that portion of the
       complainant’s account found to be credible and including that portion of
       the officer’s account found to be credible, the investigator finds that the
       credible evidence that the MOS committed an act of misconduct outweighs
       [the] credible evidence that the MOS did not commit the alleged act of
       misconduct, the complaint is substantiated. If, after considering all the
       credible evidence, including that portion of the complainant’s account
       found to be credible and including that portion of the officer’s account
       found to be credible, the investigator finds that the credible evidence that
       the officer committed an act of misconduct does not outweigh [the]
       credible evidence that the MOS did not commit the alleged act of
       misconduct, the complaint is not substantiated and may be found to be
       unfounded, unsubstantiated or exonerated, as the case may be.

       The investigator may make these determinations solely on the basis of the
       credibility of the complainant’s and member’s accounts, even if there is no
       other credible corroborating evidence.

These definitions mirror not only the definitions used by the New York City Police

Department (“NYPD”) in other investigations, but also the definitions used by the

Civilian Complaint Review Board in its investigations. Plaintiffs did not object to the

Monitor’s recommendation. Two weeks after that recommendation was filed, this Court

approved and ordered adoption of the recommended version of IAB Guide 620-58.

(Order, No. 08-cv-1034 (AT), ECF No. 677, at 2 (Jan. 3, 2019).)

               Later in 2019, the Monitor team reviewed the IAB’s profiling

investigations and found them deficient in certain respects. To mitigate the discovered

deficiencies, the Monitor recommended, and the NYPD adopted, several changes to the

IAB’s investigative protocols, including changes that accelerated contact between the

IAB and complainants, assigned profiling investigations to a select group of

investigators, and provided additional training to supervisory officers on reviewing those

investigations. On October 26, 2020, the Monitor filed a recommendation asking this
      Case 1:08-cv-01034-AT Document 797 Filed 11/20/20 Page 4 of 6
                                                                                           4


Court to approve a revised version of IAB Guide 620-58 reflecting those changes. (Oct.

2020 Rec. at 1-10.) The revised version’s account of how the IAB should arrive at

findings for profiling allegations was completely unchanged from the version that this

Court previously approved. (Compare id. at 9-10, with Dec. 2018 Rec. at 9-10.)

               Nevertheless, Plaintiffs filed an objection—not to the revised version’s

new content, but to its old content about investigative findings. (Pls. Ltr. at 1.) They

contend that the language used to define “unsubstantiated” and “exonerated” could

confuse an investigator about whether she should exonerate an officer even when

evidence of the officer’s innocence does not outweigh evidence of guilt, because the

definition of “exonerated” says “[c]redible evidence exists that the alleged conduct

occurred but it was lawful and proper.” (Id. at 2-3 (emphasis added).) To address that

alleged issue, Plaintiffs ask this Court to amend IAB Guide 620-58 to add this underlined

language (id. at 3):

       Unsubstantiated – There is insufficient credible evidence to prove or
       disprove the allegation. Such a designation should be used when there
       are equal amounts of evidence supporting both the complainant’s account
       and the subject officer’s account.

       Exonerated – Credible evidence exists that the alleged conduct occurred
       but it was lawful and proper, and the quantum of such evidence outweighs
       the evidence that the conduct was unlawful or improper.

       The credible evidence does not have to establish to a certainty or beyond a
       reasonable doubt that the accused MOS committed the act of misconduct
       in order to substantiate the allegation. Rather, the credible [evidence]
       need only establish that it is more likely than not that the accused MOS
       committed the act of misconduct.

II.    This Court Should Approve IAB Guide 620-58 in the Form that the Monitor
       Recommended

               This Court should reject Plaintiffs’ proposed additions to IAB Guide 620-

58 because the concern that those additions purport to address is unwarranted, and the
      Case 1:08-cv-01034-AT Document 797 Filed 11/20/20 Page 5 of 6
                                                                                             5


additions misstate the correct process for arriving at investigative findings. Plaintiffs’

concern is unwarranted because that provision is already clear as to how to proceed when

an investigator finds that evidence of the subject officer’s innocence does not outweigh

the evidence of guilt: if the evidence is in equipoise, she should choose “unsubstantiated”

because “[t]here is insufficient credible evidence to prove or disprove the allegation”; and

if the “evidence [of misconduct] outweighs the [other] evidence,” she should choose

“substantiated.” (Oct. 2020 Rec. at 9-10.) Under neither circumstance would the

investigator choose “exonerated.” Those points about making findings are particularly

clear to investigators for whom they are basic tenets of training and everyday practice.

               Furthermore, Plaintiffs’ proposed additions distort the investigative

process by instructing that findings should be based on the “amounts” or “quantum” of

available evidence, rather than the persuasive force of that evidence in making

misconduct more or less likely. (Pls. Ltr. at 3.) Under those additions, an investigator

would find a profiling allegation “unsubstantiated” if she were presented with two

accounts, an inculpatory one that she credited and an exculpatory one that she did not.

But declining to substantiate the complaint based on credible evidence simply because

there were “equal amounts” of non-credible evidence pointing the other way (id. at 3-4),

would obviously be a mistake.

               Plaintiffs’ newly proposed additions are unnecessary and would create

needless confusion. Accordingly, this Court should reject those additions and reaffirm its

January 3, 2019 order by approving IAB Guide 620-58 in the form that the Monitor

recommended. See Brown v. Plata, 563 U.S. 493, 542 (2011) (explaining that a court

should only modify its orders “as warranted by the exercise of its sound discretion”).
     Case 1:08-cv-01034-AT Document 797 Filed 11/20/20 Page 6 of 6
                                                                           6


                                      Respectfully submitted,



                                                /s/ Benjamin Gruenstein
                                                  Benjamin Gruenstein

                                     CRAVATH, SWAINE & MOORE LLP
                                       Worldwide Plaza
                                         825 Eighth Avenue
                                             New York, New York 10019
                                                Phone: (212) 474-1000
                                                    Fax: (212) 474-3700
                                                       bgruenstein@cravath.com

Hon. Analisa Torres
   United States District Court
      Southern District of New York
          500 Pearl Street
              New York, New York 10007-1312
BY ECF
